FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50397

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04829-BEN

 v.
                                                 MEMORANDUM*
JOSE MANUEL DE LA TORRE-
VENTURA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Jose Manuel De La Torre-Ventura appeals from the district court’s judgment

and challenges the 18-month sentence imposed upon revocation of probation. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      De La Torre-Ventura contends that the district court imposed an above-

Guidelines sentence based on clearly erroneous facts, namely, an assumption that

he drove without a license or insurance and that he still had an alcohol problem and

was a danger to the public. We agree that the record does not support the district

court’s suggestion that De La Torre-Ventura did not have insurance or a license at

the time he was pulled over for a traffic violation. However, the court did not

impose sentence on this basis. See United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc). Furthermore, the court’s concern over De La Torre-

Ventura’s alcohol problem and propensity of recidivism was supported by his

history of driving under the influence.

      De La Torre-Ventura next contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing De La

Torre-Ventura’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

18-month sentence is substantively reasonable in light the of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552
U.S. at 51; United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                          2                                   14-50397